Name: Commission Regulation (EEC) No 1872/91 of 28 June 1991 amending Regulation (EEC) No 2213/83 laying down quality standards for onions and witloof chicory as regards the characteristics of class II for witloof chicory
 Type: Regulation
 Subject Matter: consumption;  technology and technical regulations;  plant product
 Date Published: nan

 Avis juridique important|31991R1872Commission Regulation (EEC) No 1872/91 of 28 June 1991 amending Regulation (EEC) No 2213/83 laying down quality standards for onions and witloof chicory as regards the characteristics of class II for witloof chicory Official Journal L 168 , 29/06/1991 P. 0060 - 0060 Finnish special edition: Chapter 3 Volume 38 P. 0035 Swedish special edition: Chapter 3 Volume 38 P. 0035 COMMISSION REGULATION (EEC) No 1872/91 of 28 June 1991 amending Regulation (EEC) No 2213/83 laying down quality standards for onions and witloof chicory as regards the characteristics of class II for witloof chicoryTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 2 (2) subparagraph 2 thereof, Whereas Commission Regulation (EEC) No 2213/83 (3) lays down quality standards for witloof chicory involving a class III; whereas Commission Regulation (EEC) No 1764/90 (4) makes class III applicable to witloof chicory until 30 June 1991; whereas the fact that that measure no longer applies means that products which do not meet the characteristics of class II as regards shape are excluded from the market; whereas it is necessary to modify the standard in force for witloof chicory; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 2213/83 is hereby amended as follows: 1. in part II 'Provisions concerning quality' under B 'Classification', the following is inserted after '(iii) Class II': 'in addition this class may include chicory of irregular form provided it is presented separately in homogeneous packages and fulfils all the other requirements laid down for the class.'; 2. in part V 'Provisions concerning presentation' under B 'Presentation', the last paragraph is replaced by the following: 'Chicory in class II of irregular shape and chicory in class III must be put in packages weighing 7 kilogrammes or more.'; 3. in part VI 'Provisions concerning marking', the first indent under D 'Commercial specifications' is replaced by the following: '- Class and, in the case of class II, the words "irregular shape", where applicable, and optionally an equivalent national description.' Article 2 This Regulation shall enter into force on 1 July 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 150, 15. 6. 1991, p. 8. (3) OJ No L 213, 4. 8. 1983, p. 13. (4) OJ No L 162, 28. 6. 1990, p. 30.